Case: 18-11247      Document: 00514988143         Page: 1    Date Filed: 06/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-11247                            FILED
                                  Summary Calendar                       June 7, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GLENN RAY SMITH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:11-CR-196-11


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       After the district court revoked a term of supervised release that was
imposed in 2012, the court sentenced Glenn Ray Smith to prison and an
additional term of supervised release.             Smith challenges a condition of
supervised release that requires him to “permit a probation officer to visit
him . . . at any time at home or elsewhere and shall permit confiscation of any




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11247    Document: 00514988143       Page: 2   Date Filed: 06/07/2019


                                 No. 18-11247

contraband observed in plain view.” He asserts that this visitation condition
is unreasonable and unconstitutionally overbroad.
      The Government moves for summary affirmance on the ground that our
recent decision in United States v. Cabello, 916 F.3d 543, 544 (5th Cir. 2019),
forecloses Smith’s challenge to the visitation condition.       The Government
certifies that Smith does not oppose summary affirmance, though he wishes to
preserve the issue for possible further review.
      In Cabello, which was decided while this appeal was pending, this court
found no plain error in the imposition of the visitation condition. Cabello, 916
F.3d at 544. As Smith concedes, review in this case is also for plain error
because he did not object to the condition. See United States v. Jones, 484 F.3d
783, 792 (5th Cir. 2007). Cabello is directly on point and dictates that the
judgment against Smith be affirmed.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, and the judgment is AFFIRMED. The Government’s alternative
motion for an extension of time for briefing is DENIED AS MOOT.




                                       2